Case 1:17-cr-00261-KD-B Document 153 Filed 11/05/20 Page 1 of 1                   PageID #: 580



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
vs.                                            ) CRIMINAL ACTION: 1:17-00261-KD-B-3
                                               )
MONTREZ CASTON,                                )
   Defendant.                                  )

                              ACCEPTANCE OF GUILTY PLEA
                              AND ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge (Doc. 140)

and without any objection having been filed by the parties, the Defendant’s plea of guilty to COUNT

SIXTEEN of the Superseding Indictment is now accepted, and the Defendant is adjudged guilty of

such offense.

       The sentencing hearing is scheduled for November 6, 2020 at 9:00 a.m. in Courtroom 4B of

the United States Courthouse, 155 Saint Joseph St., Mobile Alabama, 36602.

       DONE and ORDERED this the 5th day of November 2020.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
